Citation Nr: 1802466	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-36 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for heart disease to include as due to exposure to herbicide agents, and in the alternative, as secondary to service-connected post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, and in the alternative, as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel
INTRODUCTION

The Veteran served honorably in the United States Army on active duty from June 1967 to June 1970.  The Veteran served in the United States Army Reserves from June 1970 to June 1973 and in the Army National Guard from March 1975 to May 1997. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In May 2012, the RO notified the Veteran that his hearing was scheduled for June 2012.  Although the hearing notice was not returned as undeliverable, the Veteran failed to report.  In March 2013, the RO notified the Veteran that another hearing was scheduled for May 2013. Again, although the hearing notice was not returned as undeliverable, the Veteran failed to report.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704(e).

In June 2013 and February 2016, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.

The issues of entitlement to service connection for bilateral hearing loss and hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran does not have a currently diagnosed heart disability. 

CONCLUSION OF LAW

The service-connection criteria for a heart disability have not been met 38 U.S.C. §§ 1101, 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  
 
Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of secondary service connection, the record must show evidence of a current disability.

With respect to the Veteran's claim for heart disease, there is no evidence that the Veteran has a current disability.  The Veteran has submitted no evidence to show the existence of heart disease.  In his November 2007 application for service connection, the Veteran did not provide any statements with regard to heart disease.  Furthermore, service treatment records, as well as post-service treatment records, are negative for findings of heart disease.  VA examiners in December 2010, August 2013, and June 2016 found there was insufficient evidence to warrant any diagnosable heart diseases including hypertensive heart disease, ischemic heart disease, or coronary artery disease.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of heart disease at any time during the appeal period.

At no time since the Veteran first filed a claim for service connection in November 2007 has heart disease been shown.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for heart disease.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for heart disease is denied.  See 38 U.S.C. § 5107.

The Board is grateful for the Veteran's honorable service, and this decision in no way detracts from the Veteran's service.  Unfortunately, however, for the reasons and bases discussed above, the competent and probative evidence of record preponderates against an award of service connection.


ORDER

Entitlement to service connection for heart disease is denied. 


REMAND

Although the Board sincerely regrets the delay, a remand is necessary to obtain additional VA medical opinions and to ensure that there is a complete record upon which to decide the claims. 

In February 2016, the Board remanded in order to verify the dates the Veteran serviced in the Army Reserves and National Guard to include dates for each period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  While prior to the February 2016 remand the AOJ obtained the Veteran's National Guard and Army Reserve retirement points history statement, neither the RO nor Appeals Management Center (AMC) provided a summary of each period of ACDUTRA and INACTDUTRA as requested. 

In regards to his claim for service connection for bilateral hearing loss, the Veteran has contended that his bilateral hearing loss is due to noise exposure during his active duty service from June 1967 to June 1970 and his 24 years of service in the National Guard.  Specifically, the Veteran has asserted that he was exposed to noise from small arms fire, tanks, artillery, and heavy equipment without hearing protective devices.  See August 2016 VA examination; September 2016 and February 2017 statements in support of claim. 

Following the February 2016 remand, a VA medical opinion was obtained.  In August 2016, the examiner opined that the Veteran's hearing loss was less likely as not the result of military noise exposure.  In so doing, the examiner stated that the evidence in the Veteran's service treatment records ruled out any significant threshold shifts or hearing loss due to military noise exposure during active duty.  Specifically, the examiner noted that the Veteran's December 1969 separation examination from his period of active duty showed hearing sensitivity within normal limits, bilaterally.  The examiner also provided an addendum statement indicating that there is insufficient scientific evidence to support the existence of delayed-onset hearing loss.   However, the examiner did not address if the hearing loss was aggravated by his period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

Similarly in regards the Veteran's service connection claim for hypertension, the August 2013 and June 2016 VA examiners did not address whether the Veteran's hypertension manifested during or was aggravated by his period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).

For these reasons, the Board finds that a remand is required to obtain an additional medical opinions regarding the nature and etiology of the Veteran's bilateral hearing loss and hypertension. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and hypertension that are not already of record. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

 The AOJ should also obtain any outstanding VA medical records, to include any records from the VA Medical Center (VAMC) dated from October 2017 to the present. 

2.  The AOJ should ensure that the Veteran's periods of ACDUTRA and INACDUTRA from June 1970 to May 1997 are verified.  In doing so, the AOJ should request a DJMS-RC MMPA PRINT summary for the years 1970 to 1997 from the Defense Finance and Accounting Service (DFAS). 

The AOJ should then prepare a summary of the dates and types of service. The summary should be associated with the claims file.

3.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  A physical examination is only needed if deemed necessary by the VA examiner. 

To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service, including any periods of ACDUTRA and INACDUTRA, for VA purposes. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss manifested in or is otherwise causally or etiologically related to any period of active service, to include any noise exposure therein. 

The examiner should also state whether the Veteran had hearing loss that preexisted any of his verified periods of ACDUTRA and/or INACDUTRA.

For each period of ACDUTRA and/or INACDUTRA that the hearing loss preexisted, the examiner should state whether there was an increase in the severity of the preexisting hearing loss during service, and if so, whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each period of ACDUTRA and/or INACDUTRA that the hearing loss did not preexist, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss manifested in or is otherwise causally or etiologically related to any period of ACDUTRA or INACDUTRA, to include any noise exposure therein.

If the examiner determines that the Veteran's bilateral hearing loss is less likely than not related to a period of service, the examiner should explain why, including why the delayed onset of the hearing loss is significant.

In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of hypertension. A physical examination is only needed if deemed necessary by the VA examiner. 

To the extent possible, the AOJ should provide the examiner with a list of dates of verified active service, including any period of ACDUTRA and INACDUTRA, for VA purposes.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension manifested in or is otherwise causally or etiologically related to his military service. 

The examiner should also state whether the Veteran had hypertension that preexisted any of his verified periods of ACDUTRA and/or INACDUTRA.

For each period of ACDUTRA and/or INACDUTRA that the hypertension preexisted, the examiner should state whether there was an increase in the severity of the preexisting hypertension during service, and if so, whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each period of ACDUTRA and/or INACDUTRA that the hypertension did not preexist, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any current hypertension manifested in or is otherwise causally or etiologically related to any period of ACDUTRA or INACDUTRA.

In rendering this opinion, the examiner should address the February 1995 periodic routine screening noting high blood pressure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should review the examination reports to ensure compliance with this remand. If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B , 7112.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


